DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Barker et al. (US Patent Application Publication No. 2019/0040697).
In reference to claim 1, Barker discloses a fluid pulse generator 10 (par. 0025, “a pulser valve”) for use in a subterranean well, the fluid pulse generator 10 comprising:
an inlet (Fig. 2, at drilling mud flow 36) and an outlet (Fig. 2, at opposite end);
a fluid motor 12 in fluid communication with the inlet and the outlet (Fig. 2);
a bypass flow path 68 in fluid communication with the inlet and the outlet (Fig. 7); and
a first flow control device 62 (Figs. 4-6) configured to permit flow through the bypass flow path 68 in response to a first predetermined pressure differential applied across the first flow control device 86 (par. 0028).
In reference to claim 6, Barker discloses that the bypass flow path extends longitudinally through a rotor 40 of the fluid motor 12 (Fig. 3, fluid flow 36 passes through a longitudinal flowpath 60 before encountering valve 62).
In reference to claim 7, Barker discloses that the first pressure differential comprises a difference between pressure in the inlet and pressure in the outlet (par. 0028).

In reference to claim 15, Barker discloses a fluid pulse generation system for use with a subterranean well, the system comprising:
a fluid pulse generator 10 (par. 0025) which receives a flow of a fluid through a tubular string in the well (Fig. 2),
in which the fluid pulse generator comprises a fluid motor 12, a variable flow restrictor (par. 0027, “a pulser valve”) driven by the fluid motor 12, and a bypass flow path 68, and
in which a predetermined pressure differential applied across the fluid motor 12 permits the flow of the fluid through the bypass flow path 68 (par. 0028, “If the drilling mud 36 rises in pressure above the threshold pressure, then the interior valve 62 will open up, and drilling mud 36 will flow through the passage 60, bypassing the rotor 40 of the power section 44”).
In reference to claim 16, Barker discloses that the bypass flow path 68 extends longitudinally through a rotor 40 of the fluid motor 12 (Fig. 3, fluid flow 36 passes through a longitudinal flowpath 60 before encountering valve 62).
In reference to claim 17, Barker discloses that the bypass flow path 68 is in fluid communication with an annulus 58 (par. 0029, Fig. 3) that receives the flow of the fluid from the fluid motor 12.
In reference to claim 18, Barker discloses that the predetermined pressure differential opens a flow control device 62 connected in the bypass flow path 68 (par. 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US Patent Application Publication No. 2019/0040697) in view of Eddison et al. (US Patent Application Publication No. 2015/0075867).
In reference to claim 8, Barker discloses a method of generating fluid pulses (par. 0025, with “a pulser valve”) in a subterranean well, the method comprising:
connecting a fluid pulse generator in a tubular string (par. 0025);
then applying a first predetermined pressure differential from an inlet to an outlet of the tubular string (Fig. 2), thereby permitting flow of the fluid through the motor 12 without generating rotation of the motor 12 (par. 0028, “If the drilling mud 36 rises in pressure above the threshold pressure, then the interior valve 62 will open up, and drilling mud 36 will flow through the passage 60, bypassing the rotor 40 of the power section 44”).
Barker discloses that the motor 12 can be used to operate a pressure pulser valve but doesn’t disclose any further detail for the pulser valve.
Eddison discloses flowing fluid through a pulse generator 100 in a well, thereby generating fluid pulses (par. 0030).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the pressure pulser valve of Eddison in place of the pressure pulser valve of Barker as it amounts to a substitution of equivalents to perform the same function, which is in this case to generate pressure pulses in a well.
 In reference to claim 9, Barker discloses that the permitting the flow of the fluid through the fluid pulse generator without generating the fluid pulses comprises permitting the flow of the fluid through a bypass flow path 68 from the inlet to the outlet (Fig. 3).
In reference to claim 10, Barker discloses that the permitting the flow of the fluid through the bypass flow path 68 comprises permitting the flow of the fluid longitudinally through a rotor 40 of a fluid motor 12 of the fluid pulse generator (Fig. 3).
In reference to claim 11, Barker discloses that the permitting the flow of the fluid through the fluid pulse generator without generating the fluid pulses comprises permitting the flow of the fluid through a first flow control device 62 (par. 0028).

Allowable Subject Matter
Claims 2-5, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Von Gynz-Rekowski et al. (US Patent No. 10,677,006) and Marchand et al. (US Patent Application Publication No. 2015/0068811) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



6/07/22